FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50041

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00256-SJO

  v.
                                                 MEMORANDUM *
JORGE ENRIQUE CAMPANA-
BARRAZA, a.k.a. Eric,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jorge Enrique Campana-Barraza appeals from the district court’s judgment

and challenges the 188-month sentence and five-year term of supervised release

imposed following his jury-trial conviction for conspiracy to distribute and to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846;

and possession with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A)(viii). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Campana-Barraza contends that the district court procedurally erred by

failing to consider all of the 18 U.S.C. § 3553(a) sentencing factors and by failing

to explain why a supervised release term was warranted given his deportable alien

status. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and find none. The district court listened to the

mitigating arguments, considered the section 3553(a) factors, and adequately

explained the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc). Furthermore, the five-year supervised release term was the

statutory mandatory minimum. See 21 U.S.C. § 841(b)(1)(A); U.S.S.G. § 5D1.1.

      Campana-Barraza next contends that the district court abused its discretion

by imposing a substantively unreasonable sentence. Campana-Barraza’s sentence

at the bottom of the Guidelines range is substantively reasonable in light of the

section 3553(a) sentencing factors and the totality of the circumstances. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                            2                                  12-50041